Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed April 03, 2019.
Claims 17-36 are pending. 
Claims 17-36 are added and Claims 1-16 are cancelled.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/04/19 and 06/04/19 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-36 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5, 7, 10, and 12-16 of U.S. Patent No. 10,331,712. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed within claims 1-5, 7, 10, and 12-16 of U.S. Patent No. 10,331,712.


Please see graph below for mapping:

17. A computer program product for processing data blocks of a data table, the data blocks comprising an attribute representing multidimensional spatial data objects, the attribute having multiple values representing respective dimensions of a multidimensional spatial data object, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to: 

create for each data block of the data blocks a respective attribute metadata, the attribute metadata comprising attribute value information defining a multidimensional minimum bounding rectangle that covers attribute values of the attribute comprised in the data block; 
split the multidimensional minimum bounding rectangle of each data block into cells defined by axes with intermediate values that lie between minimum and maximum values defining the minimum bounding rectangle for that data block; 
identify empty cells of the minimum bounding rectangle of each data block lacking values of the attribute, wherein the attribute value information of each data block comprises an indication of the empty cells; 
process a query on the multidimensional spatial data objects associated with a query area defined by a plurality of range searches by processing cells of the multidimensional minimum bounding rectangle of the data blocks limited to cells containing values of the attribute to select the data blocks containing attribute values of the attribute in the query area to retrieve results for the query. 18. The computer program product of claim 17, wherein the program instructions are further executable by the processor to: define each axis of the multidimensional minimum bounding rectangle of a given data block by a range of values lying between a maximum and a minimum value of the attribute of the given data block along a respective dimension of multiple dimensions, the attribute value information of the given data block comprising the maximum and minimum values of the attribute of the given data block. 19. The computer program product of claim 18, wherein the program instructions are further executable by the processor to, for each data block of at least part of the data blocks: split each axis of the multidimensional minimum bounding rectangle into sub-axes by determining one or more intermediate values that lie between minimum and maximum values that define the axis, the splitting resulting in the cells, with each cell being defined by sub-axes; wherein the attribute value information of the given data block comprising the maximum and minimum values of the attribute, one or more attribute values, and an indication of the empty cells. 20. The computer program product of claim 17, wherein the processing the query further comprises: selecting a data block of the data blocks if an intersection area between the query area and the multidimensional minimum bounding rectangle comprises at least one non-empty cell; and processing the selected data blocks. 21. The computer program product of claim 19, wherein the program instructions are further executable by the processor to: in response to determining that a multidimensional minimum bounding rectangle of a data block of the data blocks covers an area larger than a predetermined maximum area: define for each cell of the multidimensional minimum bounding rectangle a multidimensional minimum bounding rectangle that covers the attribute values of the data blocks that are within the cell; and use the multidimensional minimum bounding rectangles of the cells for processing the query. 22. The computer program product of claim 17, wherein the program instructions are further executable by the processor to: receive one or more queries to access the data blocks; calculate for each query a ratio of a number of data blocks of the data blocks that contains attribute values that satisfy the query to a number of processed data blocks of the data blocks; and in response to determining that the ratio is smaller than a predetermined minimum value, perform the splitting. 23. The computer program product of claim 19, wherein the program instructions are further executable by the processor to, for each data block: determine a density of the attribute values of the attribute of the data block inside the multidimensional minimum bounding rectangle; and cluster the attribute values into one or more clusters based on the determined density, wherein processing the query comprises processing the clusters. 24. The computer program product of claim 17, wherein the program instructions are further executable by the processor to: generate a multidimensional data structure for representing the data blocks; for each data block of the data blocks, add a respective data element into the multidimensional data structure, the data element having the attribute value information of the respective data block; and process the query using the multidimensional data structure. 25. The computer program product of claim 24, wherein processing the query comprises: selecting data elements of the multidimensional data structure whose multidimensional minimum bounding rectangles overlap the query area; and processing the data blocks corresponding to the selected data elements for the query. 26. The computer program product of claim 17, wherein the multidimensional spatial data object specifies a spatial coordinate, and wherein the spatial coordinate comprises one of: north, east, south, west directions; and latitude, longitude and elevation. 
A computer program product for processing data blocks of a data table, the data blocks comprising an attribute representing multidimensional spatial data objects, the attribute having multiple values representing respective dimensions of a multidimensional spatial data object, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to: 

create for each data block of the data blocks a respective attribute metadata, the attribute metadata comprising attribute value information defining a multidimensional minimum bounding rectangle that covers attribute values of the attribute comprised in the data block; 
split the multidimensional minimum bounding rectangle of each data block into cells defined by axes with intermediate values that lie between minimum and maximum values defining the minimum bounding rectangle for that data block; 
identify empty cells of the minimum bounding rectangle of each data block lacking values of the attribute, wherein the attribute value information of each data block comprises an indication of the empty cells; 
process a query on the multidimensional spatial data objects associated with a query area by processing cells of the multidimensional minimum bounding rectangle of the data blocks limited to cells containing values of the attribute to select the data blocks containing attribute values of the attribute in the query area to retrieve results for the query. 
2. The method of claim 1, further comprising defining each axis of the multidimensional minimum bounding rectangle of a given data block by a range of values lying between a maximum and a minimum value of the attribute of the given data block along a respective dimension of multiple dimensions, the attribute value information of the given data block comprising the maximum and minimum values of the attribute of the given data block. 
    3. The method of claim 2, further comprising for each data block of at least part of the data blocks: splitting each axis of the multidimensional minimum bounding rectangle into sub-axes by determining one or more intermediate values that lie between minimum and maximum values that define the axis, the splitting resulting in the cells, with each cell being defined by sub-axes; and the attribute value information of the given data block comprising the maximum and minimum values of the attribute, one or more attribute values, and an indication of the empty cells. 
    4. The method of claim 1, wherein the processing the query further comprises: selecting a data block of the data blocks if an intersection area between the query area and the multidimensional minimum bounding rectangle comprises at least one non-empty cell; and processing the selected data blocks. 
    5. The method of claim 3, wherein in response to determining that a multidimensional minimum bounding rectangle of a data block of the data blocks covers an area larger than a predetermined maximum area: defining for each cell of the multidimensional minimum bounding rectangle a multidimensional minimum bounding rectangle that covers the attribute values of the data blocks that are within the cell; and using the multidimensional minimum bounding rectangles of the cells for processing the query. 
    7. The method of claim 1, further comprising: receiving one or more queries to access the data blocks; calculating for each query a ratio of a number of data blocks of the data blocks that contains attribute values that satisfy the query to a number of processed data blocks of the data blocks; and in response to determining that the ratio is smaller than a predetermined minimum value, performing the splitting. 
    10. The method of claim 3, further comprising for each data block: determining a density of the attribute values of the attribute of the data block inside the multidimensional minimum bounding rectangle; and clustering the attribute values into one or more clusters based on the determined density, wherein processing the query comprises processing the clusters. 
    12. The method of claim 1, further comprising: generating a multidimensional data structure for representing the data blocks; for each data block of the data blocks, adding a respective data element into the multidimensional data structure, the data element having the attribute value information of the respective data block; and processing the query using the multidimensional data structure. 
    13. The method of claim 12, wherein processing the query comprises: selecting data elements of the multidimensional data structure whose multidimensional minimum bounding rectangles overlap the query area; and processing the data blocks corresponding to the selected data elements for the query. 
    14. The method of claim 1, wherein the multidimensional spatial data object specifies a spatial coordinate, and wherein the spatial coordinate comprises one of: north, east, south, west directions; and latitude, longitude and elevation.



Independent Claim 17 is a product claim whose limitations are fully encompassed within the product claim 15 (as well as the method of claim 1) of U.S. Patent No. 10,331,712. However, Claim 1 of U.S. Patent No. 10,331,712 does not include the feature of “a plurality of range searches” which is found within Independent claim 17 of the instant application. Next, dependent claim 18 of the instant application is fully encompassed within dependent claim 2 of U.S. Patent No. 10,331,712. Next, dependent claim 19 of the instant application is fully encompassed within dependent claim 3 of U.S. Patent No. 10,331,712. Next, dependent claim 20 of the instant application is fully encompassed within dependent claim 4 of U.S. Patent No. 10,331,712. Next, dependent claim 21 of the instant application is fully encompassed within dependent claim 5 of U.S. Patent No. 10,331,712. Next, dependent claim 22 of the instant application is fully encompassed within dependent claim 7 of U.S. Patent No. 10,331,712. 10,216,788. Next, dependent claim 23 of the instant application is fully encompassed within dependent claim 10 of U.S. Patent No. 10,331,712. Next, dependent claim 24 of the instant application is fully encompassed within dependent claim 12 of U.S. Patent No. 10,331,712. Next, dependent claim 25 of the instant application is fully encompassed within dependent claim 13 of U.S. Patent No. 10,331,712. Next, dependent claim 26 of the instant application is fully encompassed within dependent claim 14 of U.S. Patent No. 10,331,712. Lastly, the remaining 

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
February 27, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161